               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )       Cr. No. 07-00615 SOM
                              )
          Plaintiff,          )       ORDER DENYING MOTION FOR
                              )       MODIFICATION OF TERM OF
     vs.                      )       IMPRISONMENT
                              )
                              )
EDDY OLGUIN (03),             )
                              )
          Defendant.          )
_____________________________ )

  ORDER DENYING MOTION FOR MODIFICATION OF TERM OF IMPRISONMENT

I.        INTRODUCTION.

          Defendant Eddy Olguin, convicted of participating in a

drug conspiracy, was found responsible for 907.2 kilograms of

methamphetamine.   Olguin moves for a reduction of his sentence

based on Amendment 782, which lowered the United States

Sentencing Guideline base offense level for crimes involving

certain amounts of methamphetamine.    However, Amendment 782 did

not affect the offense level for drug crimes involving massive

amounts of methamphetamine such as the amount Olguin was found

responsible for.   Olguin’s motion for modification of his

sentence is therefore denied.

II.       BACKGROUND.

          On September 2, 2008, a jury convicted Olguin of

participating in a drug conspiracy involving methamphetamine.

See ECF No. 374.   The verdict form noted the jury’s express

finding that Olguin was responsible for at least 50 grams of
methamphetamine, its salts, isomers and salts of its isomers,

triggering a mandatory 10-year minimum prison sentence, maximum

of life.   Id.

           Paragraphs 48 and 49 of Olguin’s Presentence

Investigation Report stated that Olguin was “responsible for

907.2 kilograms of methamphetamine.”   Olguin objected to being

held responsible for that amount.    See ECF No. 479, PageID #s

2273-74.   At sentencing, this court adopted the report,

specifically overruling Olguin’s objections to the drug amount

and expressly ruling that he was responsible for the amount of

methamphetamine attributed to him in Paragraph 48 of his

Presentence Investigation Report, 907.2 kilograms of

methamphetamine.   See Transcript of Proceedings at 3-4, ECF No.

589, PageID #s 5807-08 (“I think the Probation Office has

correctly assessed the amount of drug attributable to him in

paragraph 48.”) (“I am adopting the Presentence Invesitgation

Report”), PageID # 5817 (noting that Olguin was “clearly an

important part of a drug distribution organization that involved

thousands of pounds of methamphetamine”).

           Given the amount of methamphetamine involved, this

court determined that Olguin’s base offense level was 38.   Two

points were added for possessing a handgun during a drug

transaction, giving him a total offense level of 40.   Olguin was

in criminal history category 1, leading to an advisory sentencing


                                 2
guideline imprisonment range of 292 to 365 months.    See ECF No.

589, PageID # 5808.   The court sentenced Olguin to 276 months of

imprisonment, 5 years of supervised release, and a $100 special

assessment.   See ECF No. 499.   The court departed from the

advisory guideline range based in part on Olguin’s conduct in

comparison to that of other co-defendants.    See ECF No. 589,

PageID #s 5814-18.

III.      ANALYSIS.

          On March 18, 2019, Olguin filed the present motion,

asking this court to modify his term of imprisonment pursuant to

18 U.S.C. § 3582(c)(2), Amendments 782 and 788, and U.S.

Sentencing Guidelines Manual § 1B1.10.    See ECF No. 728.     Olguin

says his sentence should be shorter because Amendment 782, made

retroactive by Amendment 788, “reduced the base offense level by

two levels for most drug offenses.”    Hughes v. United States, 138

S. Ct. 1765, 1774 (2018).   Olguin’s argument is unavailing.

          The Ninth Circuit has noted:

               On November 1, 2014, the Commission
          issued Amendment 782 to its Sentencing
          Guidelines, which lowered the recommended
          sentences for certain drug crimes . . . .
          See United States Sentencing Commission,
          Guidelines Manual, (hereinafter “USSG”),
          supp. app’x. C, amend 782 (2014). At the
          same time, the Commission promulgated another
          amendment, Amendment 788, which amended
          § 1B1.10 of the Guidelines to authorize
          district courts to apply Amendment 782
          retroactively to reduce the length certain
          already-imposed sentences, provided that “the
          effective date of the court’s order is

                                  3
          November 1, 2015, or later.” See USSG, supp.
          app’x. C, amend. 788 (2014); USSG § 1B1.10.

United States v. Navarro, 800 F.3d 1104, 1107 (9th Cir. 2015).

          The Ninth Circuit has also discussed 18 U.S.C.

§ 3582(c)(2), which authorizes a sentence reduction based on a

guideline amendment:

          If an amendment applies retroactively, the
          [Sentencing Reform Act of 1984] authorizes
          district courts to reduce the sentences of
          prisoners who were sentenced based on a
          Guidelines range that would have been lower
          had the amendment been in place when they
          were sentenced. 18 U.S.C. § 3582(c)(2).
          Specifically, § 3582(c)(2) provides:

               [I]n the case of a defendant who
               has been sentenced to a term of
               imprisonment based on a sentencing
               range that has subsequently been
               lowered by the Sentencing
               Commission pursuant to 28 U.S.C.
               § 994(o), . . . the court may
               reduce the term of imprisonment,
               after considering the factors set
               forth in section 3553(a) to the
               extent that they are applicable, if
               such a reduction is consistent with
               applicable policy statements issued
               by the Sentencing Commission.

Hughes v. United States, 138 S. Ct. 1765, 1773 (2018).

          A two-step analysis is applicable to motions seeking a

reduced sentence under § 3582(c)(2).   First,

          § 3582(c)(2) requires the court to follow the
          Commission’s instructions in § 1B1.10 to
          determine the prisoner’s eligibility for a
          sentence modification and the extent of the
          reduction authorized. Specifically,
          § 1B1.10(b)(1) requires the court to begin by
          “determin[ing] the amended guideline range

                                4
          that would have been applicable to the
          defendant” had the relevant amendment been in
          effect at the time of the initial sentencing.
          “In making such determination, the court
          shall substitute only the amendments listed
          in subsection (c) for the corresponding
          guideline provisions that were applied when
          the defendant was sentenced and shall leave
          all other guideline application decisions
          unaffected.” § 1B1.10(b)(1).

Dillon v. United States, 560 U.S. 817, 827 (2010).   As the Ninth

Circuit said in United States v. Rodriguez, 921 F.3d 1149 (9th

Cir. 2019), the first step requires a court to decide

“eligibility by determining whether a reduction is consistent

with U.S. Sentencing Guidelines Manual § 1B1.10, the policy

statement that implements § 3582(c)(2).   Section 1B1.10 permits a

reduction if, but only if, the amendment has the effect of

lowering the defendant’s applicable Guidelines range.”    Id. at

1153 (alterations, quotation marks, and citations omitted).

          Step two of the § 3582(c)(2) inquiry, which is reached

only when an amendment would have the effect of lowering a

guideline range, instructs a court to consider any applicable

§ 3553(a) factors and to determine whether, in its discretion,

the reduction authorized by reference to the policies relevant at

step one is warranted in whole or in part under the particular

circumstances of the case.   Id.

          Although Amendment 782 amended the drug quantity table

in U.S.S.G. § 2D1.1(c), lowering most drug-related base offense

levels by two levels, that is not the case here.   In sentencing

                                   5
Olguin, this court used the U.S. Sentencing Commission Guidelines

Manual (“USSCGM”) effective November 1, 2008.   Holding Olguin

responsible for 907.2 kilograms of methamphetamine, the court

determined that his base offense level was 38, a level applicable

to crimes involving “15 KG or more of Methemphetamine.”   While

Amendment 782 lowered to 36 the base offense level for crimes

involving “15 KG or more of Methamphetamine,” base offense level

38 applied to crimes involving “45 KG or more of

Methamphetamine.”   USSCGM § 2D1.1 (effective November 1, 2018).

Given this court’s finding that Olguin was responsible for 907.2

kilograms of methamphetamine, his base offense level after

Amendment 782 remained at 38 because the amount of

methamphetamine he was responsible for exceeded 45 kilograms.

          Ninth Circuit law makes it clear that this court must

apply base offense level 38 under the circumstances of this case.

See United States v. Rodriguez, 921 F.3d 1149, 1158 (9th Cir.

2019) (requiring an admission or a specific finding regarding

drug quantity, as opposed to a generically adopted presentence

investigation report, for purposes of the first step of

§ 3582(c)(2)).   See also United States v. Johnson, 633 F.3d 116,

116–17 (2d Cir. 2011) (“Because the weight of the controlled

substances attributed to each of them is so great that their

respective sentencing ranges would be the same under the amended

Sentencing Guidelines as they were under the prior Guidelines,


                                 6
the defendants are not eligible for reductions of sentence.”);

United States v. Sandoval, 2016 WL 561770, at *1 (E.D. Cal. Feb.

12, 2016) (rejecting an Amendment 782 challenge when it did not

lower a defendant’s applicable guideline range because the drug

amount attributable to defendant still exceeded the amount

necessary to trigger a base offense level of 38).

          In United States v. Casaca, 2015 WL 3752494, at *2 (D.

Haw. June 16, 2015), aff’d, 654 F. App’x 317 (9th Cir. 2016),

this judge rejected an Amendment 782 motion for reduction of

sentence because the drug amount kept the defendant at base

offense level 38.    This court found Casaca responsible for

5,548.2 grams of “ice,” more than the 4500 grams of “ice”

necessary to place Casaca in base offense level 38 under the

amended guideline.    This court follows that same approach here

and denies Olguin’s motion.    The 907.2 kilograms of

methamphetamine attributable to him far exceeded the amount

necessary under the amended guideline to trigger a base offense

level of 38.

IV.       CONCLUSION.

          The court denies Olguin’s motion for modification of

his sentence because the amount of methamphetamine he was

criminally responsible for makes Amendment 782 inapplicable to

his sentence.




                                  7
             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, July 30, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        Chief United States District Judge




United States of America v. Olguin (03), Crim. No. 07-00615 SOM; ORDER DENYING MOTION
FOR MODIFICATION OF TERM OF IMPRISONMENT




                                           8
